Citation Nr: 0801927	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a lung disability due 
to asbestos exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1959 
through February 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit Michigan.

The Board notes that the veteran requested and was scheduled 
for a Board hearing before a Veterans Law Judge in June 2006, 
but did not appear for the hearing.  Accordingly, the Board 
considers the veteran's request for a hearing to be withdrawn 
and will proceed to adjudicate the case based on the evidence 
of record.  See 38 C.F.R. § 20.704 (d), (e) (2007).


FINDINGS OF FACT

The veteran does not have a lung disability that is related 
to asbestos exposure in service; asbestosis has not been 
diagnosed.


CONCLUSION OF LAW

The veteran does not have a lung disability that is the 
result of asbestos exposure in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004, February 2006, and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical and personnel records, VA and private medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The veteran contends that he was exposed to asbestos while 
serving as a boiler technician on the USS Newport News and 
the USS Springfield.  In addition to serving as a boiler room 
technician on these ships, he states that he was also exposed 
to asbestos while working in a Boston naval shipyard where he 
helped put ships in commission and worked on steam pipes.  In 
this regard, the Board notes that the personnel records show 
that the veteran was classified as a BT3, a boiler room 
technician, and also indicate that the veteran was 
transferred to the USS Springfield in October 1960, which was 
located at a naval shipyard in Boston. 

The record contains a Roentgenographic interpretation from 
the Department of Health and Human services, centers for 
disease control, dated in May 1999, noting that pleural 
thickening on the left side of the chest wall may be due to 
fractured ribs.

A December 2001 pulmonary function report from the physician 
healthcare network signed by S.H., D.O., offered a 
preliminary diagnosis of asbestosis, prior to conducting any 
testing.  However, after pulmonary function testing (PFT), 
the examiner's diagnosis was minimal obstructive airways 
disease.  The examiner explained that the PFT indicated 
airway obstruction, and noted that the increased airway 
resistance and decreased specific conductance indicated a 
central airway disease.  Further, the examiner noted that 
following administration of bronchodilators, there was no 
significant response, and that the reduced diffusing capacity 
indicated a minimal loss of functional alveolar capillary 
surface, however, the diffused capacity was not corrected for 
the veteran's hemoglobin.  The examiner also noted that 
although there was an airway obstruction and a diffusion 
defect which suggested emphysema, the absence of 
overinflation was inconsistent with that diagnosis.

The veteran was afforded a VA examination in June 2005, by 
K.Y., M.D., where he reported that he had served in the Navy 
from 1959 to 1963, and had worked in a boiler room and also 
at a naval shipyard in Boston.  The veteran reported that he 
felt his chest was congested at night; he coughs and has 
occasional wheeze once in a while for which he uses over-the-
counter Primatene Mist.  He denied any other symptoms such as 
hemoptysis, anorexia, weight loss, or weight gain.  He had 
dyspnea on exertion when climbing stairs, but said that he 
was able to ride his bike without any problem, and was not on 
oxygen.  He noted that he was hospitalized two years prior 
for wheezing and he was treated with breathing treatments.  
The veteran noted that he was a non-smoker and had worked for 
GM for 17 years cutting machine engine blocks.

On examination, the examiner noted that the claims file was 
reviewed although not all private medical records were 
available.  The examiner noted that the veteran was not in 
acute respiratory distress, and an examination of the chest 
revealed no kyphoscoliosis or pectus excavatum; breathing 
sounds were clear and there was no wheezing, rales, clubbing 
or cyanosis.  The examiner noted asbestos exposure by 
history, but stated that the veteran failed to report for CT 
scans or PFT tests.

The veteran was rescheduled for a CT scan of the chest and a 
PFT which were administered in August 2005.  A CT scan of the 
chest revealed no pulmonary nodule or mass, no pleural 
thickening, or calcifications, and no hilar or mediastinal 
lymphadenopathy was evident.  The examiner also noted old 
healed fractures of the left lower ribs.  The pulmonary 
function test results revealed that the FEV1, (forced 
expiratory volume in one second) and FVC (forced vital 
capacity), were mild to moderately decreased, and the TLC and 
FRC were borderline decreased, while the RV and DLCO were 
normal.  The June 2005 examiner, Dr. Y., after reviewing the 
CT scan and PFT, stated that there was no obstructive 
impairment, noted borderline restrictive impairment, 
significant improvement after bronchodilator in FEV1, and 
stated that diffusion was normal.  Most importantly, the 
examiner noted that as per this examination, there was no 
evidence of asbestosis. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board notes that common materials that may contain 
asbestos include steam pipes for heating units and boilers, 
ceiling tiles, roofing shingles, wallboard, fire-proofing 
materials, and thermal insulation.  M21-1MR, Part 
IV.ii.2.C.9.a (December 13, 2005).  High exposure to asbestos 
and a high prevalence of disease have been noted in 
insulation and shipyard workers.  M21-1MR, Part 
IV.ii.2.C.9.f.  During WWII, several million people employed 
in U.S. shipyards and U.S. Navy veterans were exposed to 
asbestos fibers since they were used extensively in military 
ship construction.  M21-1MR, Part IV.ii.2.C.9.g.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

In this case, the veteran's personnel records indicate that 
he served as a boiler room technician on two different naval 
ships, and also reveal that he served on the USS Springfield, 
which at one point was stationed in a Boston shipyard.  The 
fact that the veteran's military occupational specialty (MOS) 
was a boiler room technician, and the evidence that he served 
in a shipyard at one point during service, are both 
significant because steam pipes for boilers are one of the 
common materials that may contain asbestos, and although the 
veteran did not serve in the Navy during WWII, in general, 
high exposure to asbestos has been noted in shipyard workers.  
As such, although not specifically verified by the NPRC, the 
Board will continue its analysis on the assumption that the 
veteran was in fact exposed to asbestos during his military 
service, based on his documented service as a boiler room 
technician, and his time spent serving in a naval shipyard; 
both of which are noted to be risk factors associated with 
asbestos exposure.

Even after providing the veteran with the benefit of the 
doubt that he was exposed to asbestos during service, the 
fact remains that there is no medical evidence of record of a 
current diagnosis of asbestosis, or any other disease that is 
commonly associate with asbestos exposure (see above).  
Specifically, the June 2005 examiner, after reviewing the 
claims file, and the August 2005 CT scan and PFT, concluded 
that there was no evidence of asbestosis.  Further, the 
December 2001 examiner's diagnosis after reviewing the 
results of a PFT was minimal obstructive airways disease; and 
the May 1999 chest x-ray report noted pleural thickening but 
stated that it may be due to fractured ribs.  In sum, in 
addition to the fact that there is no current diagnosis of 
asbestosis, the veteran has not been diagnosed with any other 
disease that is commonly associated with asbestos exposure.  

The Board notes that although the December 2001 PFT 
administered by a private physician contained a preliminary 
diagnosis of asbestosis, after pulmonary function testing, 
the examiner gave a diagnosis of minimal obstructive airways 
disease, not asbestosis.  As such, it is clear that the 
veteran was evaluated on the basis of suspected asbestosis; 
however, after conducting pulmonary function tests no such 
diagnosis was rendered.  As noted above, no clinician has 
attributed any diagnosed lung disease to asbestos exposure.  
Consequently, service connection for lung disability due to 
asbestos exposure is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Service connection for a lung disability due to asbestos 
exposure is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


